DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6), in the reply filed on 4/15/21 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (6919581) in view of CN109378370 herein after the ‘370.
Natori discloses the claimed adsorption device, comprising:
	a magnetic plate 4, a surface of the magnetic plate comprising a first regions and a plurality of second regions N spaced apart from each other, the first region and each of the plurality of second regions not overlapping with each other, the first region forming a magnetic pole S of the magnetic plate, and each of the plurality of second regions forming a magnetic pole N opposite to the magnetic pole of the first region (see Fig. 5A);


    PNG
    media_image1.png
    418
    576
    media_image1.png
    Greyscale


	Natori do not teach a limiting layer on the surface of the magnetic plate, the limiting layer covering the first region, each of the plurality of second regions being exposed to the limiting layer; wherein each of the plurality of second regions is configured for adsorbing a target object.  Regarding to this, the CN109378370 discloses the above (see Fig. below).

    PNG
    media_image2.png
    232
    526
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of an ordinary in the art at the time of the effective filling of the invention to utilize the ‘370 teaching as noted above onto the invention of Natori in order to obtain an integral structure by utilize with the known and available techniques.  The motivation for the combination references can be found by either reference since both inventions directed on the same endeavor field of invention (LED handling devices).
	Limitation of claim 2, refer to Fig. 5A of the Natori, which depicts the first region surrounds each of the plurality of second regions.
	As applied to claim 6, noting the ‘370 discloses the limiting layer is made from non-magnetic material. 
Conclusion
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt